DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the Amendment filed 09 February 2022.  Claims 1-3, 5-12, and 14-18 are currently under consideration.  The Office acknowledges the amendments to claims 1, 3, 5-9, 11 and 12, as well as the cancellation of claims 4 and 13, and the addition of new claims 14-18.

Claim Objections
Claim 1 is objected to because of the following informalities: in line 16, “on based on” should apparently read --based on--.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities: in line 3 and again in line 5, “the first treatment plans” should apparently read --the plurality of first treatment plans--.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6-12, and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ruchala et al. (U.S. Pub. No. 2005/0201516 A1; hereinafter known .
Regarding claim 1, Ruchala discloses a system for controlling a radiation therapy treatment of at least one structure in a region of a patient body (Abstract; [0048]), the system comprising a controller configured to: generate a first treatment plan based on a planning image of the region of the patient body and an objective functional generated based on dose objectives with respect to the region of the patient body, the first treatment plan corresponding to a first dose distribution in the region of the patient body ([0016]; [0019]-[0024]; [0026]; [0051]-[0052]; [0058]-[0060]; [0066]-[0072]), receive a further image of the region of the patient body ([0016]; [0026]; [0050]-[0051]), determine a transformation for adapting the first treatment plan using a functional with respect to optimization parameters corresponding to the first treatment plan based in part on the further image ([0014]; [0016]; [0026]; [0050]-[0055]), determine an adapted treatment plan for controlling the radiation therapy treatment based on the transformation ([0014]; [0051]-[0052]; [0058]), and control a radiation source to deliver the radiation therapy treatment of the at least one structure according to the adapted treatment plan ([0065]).  Ruchala fails to disclose that the functional is created by minimizing the objective functional.  Isola discloses a similar system for controlling radiation therapy treatment (Abstract) that uses a composite functional created by minimizing an objective functional with respect to optimization parameters in order to find the best solution between conflicting objectives ([0013]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the 
Regarding claim 2, the combination of Ruchala and Isola discloses the invention as claimed, see rejection supra, and Ruchala further discloses that the transformation is a rigid transformation consisting of a rotation and/or a translation ([0050]; [0054]; [0058]; [0065]; [0067]).
Regarding claim 3, the combination of Ruchala and Isola discloses the invention as claimed, see rejection supra, and Ruchala further discloses that the first treatment plan is generated further based on a first delineation of the at least one structure determined based on the planning image, and wherein the controller is further configured to determine the transformation based on a second delineation of the at least one structure determined based on the further image ([0004]; [0007]; [0014]; [0016]-[0020]; [0051]; [0059]; [0068]).
Regarding claims 6-8, the combination of Ruchala and Isola discloses the invention as claimed, see rejection supra, and Ruchala further discloses that the controller is further configured to obtain a plurality of first treatment plans generated based on the dose objectives, at least approximately optimize the objective functional for each of the first treatment plans and compare the optima of the objective functional determined for each of the first treatment plans, and determine the adapted treatment plan for controlling the radiation therapy treatment based on the result of the comparison, wherein the controller is further configured to select one of the first treatment plans based on the comparison and to adapt the selected treatment plan based on the transformation determined by optimizing the objective functional for the 
Regarding claims 9 and 10, the combination of Ruchala and Isola discloses the invention as claimed, see rejection supra, and Ruchala further discloses that the controller is further configured to generate the second delineation from the first delineation using an image transformation, the image transformation being determined based on an image registration procedure between the further image and the planning image, wherein the image registration procedure is a deformable image registration procedure ([0051]).
Regarding claim 11, the combination of Ruchala and Isola discloses the invention as claimed, see rejection supra, and Ruchala further discloses an imager for acquiring the further image of the region of the patient body and wherein the controller is configured to receive the further image from the imager ([0013]; [0028]; [0045]; [0048]).
Regarding claim 12, Ruchala discloses a method for controlling a radiation therapy treatment of at least one structure in a region of a patient body (Abstract), the method comprising: generating a first treatment plan based on a planning image of the region of the patient body and an objective functional generated based on dose objectives with respect to the region of the patient body, the first treatment plan corresponding to a first dose distribution in the region of the patient body ([0016]; [0019]-[0024]; [0026]; [0051]-[0052]; [0058]-[0060]; [0066]-[0072]), receiving a further 
Regarding claim 14, the combination of Ruchala and Isola discloses the invention as claimed, see rejection supra, and Ruchala further discloses that the imager is configured to perform CT imaging or cone-beam CT imaging or MRI ([0013]; [0016]; [0022]; [0050]).
Regarding claim 15, the combination of Ruchala and Isola discloses the invention as claimed, see rejection supra, but fails to expressly disclose that the imager is configured to perform MRI.  However, Ruchala teaches that radiation therapy typically 
Regarding claim 16, Ruchala discloses a non-transitory computer readable medium storing instructions for controlling a radiation therapy treatment of at least one structure in a region of a patient body (Abstract; [0048]; [0074]-[0078]) that, when executed by a computer, cause the computer to: generate a first treatment plan based on a planning image of the region of the patient body and an objective functional generated based on dose objectives with respect to the region of the patient body, the first treatment plan corresponding to a first dose distribution in the region of the patient body ([0016]; [0019]-[0024]; [0026]; [0051]-[0052]; [0058]-[0060]; [0066]-[0072]), receive a further image of the region of the patient body ([0016]; [0026]; [0050]-[0051]), determine a transformation for adapting the first treatment plan using a functional with respect to optimization parameters corresponding to the first treatment plan based in part on the further image ([0014]; [0016]; [0026]; [0050]-[0055]), determine an adapted treatment plan for controlling the radiation therapy treatment based on the transformation ([0014]; [0051]-[0052]; [0058]), and control a radiation source to deliver the radiation therapy treatment of the at least one structure according to the adapted treatment plan ([0065]).  Ruchala fails to disclose that the functional is created by 
Regarding claim 17, the combination of Ruchala and Isola discloses the invention as claimed, see rejection supra, and Ruchala further discloses that the first treatment plan is generated further based on a first delineation of the at least one structure determined based on the planning image, and wherein the transformation is determined based on a second delineation of the at least one structure determined based on the further image ([0004]; [0007]; [0014]; [0016]-[0020]; [0051]; [0059]; [0068]).

Allowable Subject Matter
Claims 5 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: as indicated in the previous Office action, none of the prior art of record teaches or reasonably suggests that the functional has the recited transformation form, in combination with the previously recited features.

Response to Arguments
Applicant’s arguments with respect to the claim objections have been fully considered and are persuasive in light of the amendments.  The objections have been withdrawn. 
Applicant’s arguments with respect to the interpretations under 35 U.S.C. 112(f) have been fully considered and are persuasive in light of the amendments; the claims are no longer interpreted under this subsection. 
Applicant’s arguments with respect to the rejections under 35 U.S.C. 112(b) have been fully considered and are persuasive in light of the amendments.  The rejections have been withdrawn. 
Applicant’s arguments with respect to the rejections under 35 U.S.C. 101 have been fully considered and are persuasive in light of the amendments.  The rejections have been withdrawn. 
Applicant’s arguments with respect to the rejections under 35 U.S.C. 102 have been fully considered and are persuasive in light of the amendments.  Therefore, the rejections have been withdrawn.  However, upon further consideration, new grounds of rejection are made, as detailed supra.
The double patenting rejections set forth in the previous Office action are also overcome in light of the amendments.  The rejections have been withdrawn.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS B COX whose telephone number is (571)270-5132. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/THADDEUS B COX/Primary Examiner, Art Unit 3791